Mb. Justice Wolf
delivered the opinion of the court.
The sole question involved in this case is the sufficiency of the information which is as follows:
“In the name and by the authority of The People of Porto Rico, United States of America, The President of the United States. The People of Porto Rico v. Francisco Gallardo. In the District Court of Guayama, on the 29th day of September, 1914. No. 2327. The fiscal files an information against Francisco Gallardo for a violation of section 162 of the Penal Code (misdemeanor), committed in the following manner: The aforesaid Francisco Gallardo, on or about the 9th of July, 1914, and in Guayama, of the Judicial District of Guayama, illegally, voluntarily and maliciously caused his name to be registered in the election registry of the municipality of Gua-yama, knowing that he was not entitled to such registration inasmuch as his name had been previously registered as an elector of said municipality. This act is contrary to the law in such case provided and against the peace and dignity of The People of Porto Rico. (Signed) S. Vivaldi Pacheco, District Fiscal
Section 162 of the Penal Code, as amended by an Act of March 14; 1907, provides as follows:
“Section 162. — Every person who wilfully causes, procures, or allows himself to be registered in the registry of voters in any municipality of Porto Rico, knowing himself not to be entitled to such registration ; or any person who shall' register in the name of another person or under a false name; or any person who shall procure, aid or counsel any other person to register in the registry of voters in .any municipality of Porto Rico, knowing that the person is not qualified for registration; or any person who knowingly attempts to pre*144vent any duly qualified elector from registering in tlie property (sic) registry, shall be -deemed guilty of a misdemeanor and upon conviction thereof shall be sentenced to pay a fine of not less than fifty (50) dollars nor more than .five hundred (500) dollars, or to imprisonment in jail for a term not exceeding one year, or to both fine and imprisonment in the discretion of the court. In all cases where, on the trial of a person charged with any offense under the provisions of this section, it appears in evidence that the accused stands registered in the registry of voters in any municipality without being' qualified for such registration, the court must order such registration canceled.”
It will be noticed that the object of the section is to prevent a person from registering wbo lias not the necessary qualifications of a voter. The first part of the section refers to a person “not entitled” and in the last part it is the duty of the court to cancel the registration of a person “not qualified.” The idea of. the Legislature was the condition and quality of a voter. This idea further appears from the partial enumeration by the section of the punishable acts, e. g.r registering in the name of another person, under a false name, etc.
Although double registration is forbidden by section 16 of the Election Law of 1906, yet such double registration does not appear to be penalized and certainly not by section 162 of the Penal Code. No one may be punished unless his crime is defined. People v. Paratze, decided February 1, 1915. The judgment must be

Reversed.

Justices del Toro, Aldrey and Hutchison concurred.
Mr. Chief Justice Hernández took no part in the decision of this ease.